     Case 1:21-cv-02210-KAM-RLM Document 30 Filed 06/21/21 Page 1 of 2 PageID #: 99
                                                                                                MATTHEW R. GROSSO
 MARC J. HELD*
                                                                                                  EDWARD S. MILLER
 PHILIP M. HINES*
                                                                                                       URI NAZRYAN

 *ALSO ADMITTED IN NEW JERSEY                                                                          OF COUNSEL
                                                                                                      JACK ANGELOU
                                                                                                  SHERRY D. DANZIG


                                               HELD & HINES LLP
                                                ATTORNEYS AT LAW




   June 21, 2021

   Honorable Kiyo A. Matsumoto
   U.S. District Court, Eastern District of New York
   225 Cadman Plaza East, Room S905
   Brooklyn, New York 11201

                 Re:      Mirvis, et al. v. Berkshire Hathaway, et al.
                          21 Civ. 02210

                          Brody v. Berkshire Hathaway, et al.,
                          21 Civ. 02481

                          Viscardi v. Government Employees Insurance Company, d/b/a GEICO, et al.,
                          21 Civ. 02540

   Dear Judge Matsumoto:

           As counsel for Plaintiffs in the Mirvis action, I am writing in response to the two letters of Gary
   S. Graifman, Esq., of the firm of Kantrowitz, Goldhammer & Graifman, P.C., attorneys for Plaintiffs in
   the Brody action, the first, dated June 11, 2021, seeking a pre-motion conference on the issue of
   consolidation of the three actions listed above, and the second, dated June 21, 2021, recounting Mr.
   Graifman’s efforts to secure voluntary transfer of the related District of Maryland and Southern District
   of California cases against GEICO to the Eastern District of New York. I am also responding to the
   letter of Shari Claire Lewis, Esq., of the firm of Rivkin Radler LLP, attorneys for Defendant GEICO
   herein, dated June 11, 2021, seeking a pre-motion conference on the issue of staying all proceedings in
   the Mirvis action pending efforts to consolidate the three actions listed above and similar actions in other
   Districts, as well as seeking an extension of time to respond to the complaint pending consolidation
   efforts or, in the alternative, until the decision of a Multi-District Litigation (MDL) petition.

           I have no opposition to extending GEICO’s time to respond to the Complaint. Further, because
   the factual and legal issues of the three cases listed above pending in the Eastern District of New York,
   as well as the cases in the District of Maryland and the Southern District of California, are expected to
   be similar, if not identical (with the exception of variations in state law regarding cybersecurity
   safeguards to protect personal identifiable information as applied to ancillary state claims), and in the
   interest of economy and consistency of decisions, I support consolidation and a stay pending same.

           However, I would request that this Court allow an additional reasonable period of time for all
   parties to consolidate and coordinate these actions, including transfer, on a voluntary basis before the
   MDL petition is brought. If the above three actions are consolidated in the Eastern District, a stronger
   case can be made in any MDL petition for transfer to and consolidation in this District. If, despite Mr.
   Graifman’s vigorous efforts, voluntary transfer still cannot be accomplished, I still view consolidation
_____________________________________________________________________________________________________________________

370 LEXINGTON AVENUE, STE. 800                                                                    2004 RALPH AVENUE
NEW YORK, NY 10017                                                                                BROOKLYN, NY 11234
TEL: 212.696.4LAW                                                                                    TEL: 718.531.9700
FAX: 718.444.5768                              www.HELDHINES.com                                          718.444.5768
    Case 1:21-cv-02210-KAM-RLM Document 30 Filed 06/21/21 Page 2 of 2 PageID #: 100




   of the three Eastern District cases as worthwhile, but I agree that at that point, an MDL proceeding may
   be needed. If such a proceeding were initiated by Defendant, it would be this firm’s intention to seek a
   leadership role based upon Mirvis being the first-filed case in the nation, among other reasons.

           I thank the Court for all courtesies extended and await the Court’s guidance.

                                                               Respectfully submitted,


                                                               /s/ Philip Hines________
                                                               Philip M. Hines


   cc: All Counsel (via ECF)




_____________________________________________________________________________________________________________________

370 LEXINGTON AVENUE, STE. 800                                                                    2004 RALPH AVENUE
NEW YORK, NY 10017                                                                                BROOKLYN, NY 11234
TEL: 212.696.4LAW                                                                                    TEL: 718.531.9700
FAX: 718.444.5768                             www.HELDHINES.com                                           718.444.5768
